Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Brent A. Chatham, (Reg. No. 73,954), on 4/26/21.
The application has been amended as follow:
In the claims:
Claim(s) 1 & 22 are amended as following:
Claim 1 (Currently Amended): A method for service function chaining within a network, the method comprising: 
receiving, by a domain name system (“DNS”) server of a destination node, a DNS query from a source node, the DNS query including a request, from the source node, to access a network domain of the destination node;
determining, by the destination node DNS server in response to the received DNS query, a service function chain that defines a plurality of network service functions through which network traffic from the source node must traverse before reaching the destination node network domain; 
performing, by the destination node DNS server, an address resolution process that translates the network service functions of the service function chain into respective 
sending a respective DNS query to a respective DNS server of each of the plurality of network service functions, such that a separate DNS query is sent to each of the network service function DNS servers;
receiving, from the respective network service function DNS server of each of the plurality of network service functions, a DNS response including a respective set of multiple IP addresses for accessing the respective network service function corresponding to the respective network service function DNS server such that a plurality of DNS responses, each including a respective set of multiple IP addresses, are separately and independently received; and 
selecting, based on respective network costs incurred in traveling from a respective domain of each respective network service function to a subsequent domain of each respective subsequent network service function in the service function chain, a single IP address from each respective set of multiple IP addresses so as to determine the end-to-end network path; and
transmitting, by the destination node DNS server, a message, addressed to the source node, identifying each selected IP address included in the end-to-end network path.
Claim 16 (Canceled). 
Claim 8 (Canceled). 
Claims 19–21 (Canceled).
Claim 22 (Currently amended): A method of address resolution, the method comprising:
	sending a respective DNS query to a respective DNS server of each of a plurality of network service functions, such that the first server sends a separate DNS query to each of the network service function DNS servers;
receiving, from the respective network service function DNS server of each of the plurality of service functions, a DNS response including a respective set of multiple IP addresses for accessing the respective service function corresponding to the respective service function DNS server such that a plurality of DNS responses, each including a respective set of multiple IP addresses, are separately and independently received; 
selecting, based on respective network costs incurred in traveling from a respective domain of each respective network service function to a subsequent domain of each respective subsequent network service function in the service function chain, a single IP address from each respective set of multiple IP addresses so as to determine an end-to-end network path from a source node through the plurality of network service functions to a network domain of a destination node; and
transmitting, to the source node, a message identifying each selected IP address in the end-to-end network path.
Claim 24 (Canceled).

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-7, 9-15, 17-18, 22-26 is/are allowed.
Claim(s) 8, 16, 19-21 & 24 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 4/16/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 12, 15 & 22.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving, by a domain name system (“DNS”) server of a destination node, a DNS query from a source node, the DNS query including a request, from the source node, to access a network domain of the destination node;
determining, by the destination node DNS server in response to the received DNS query, a service function chain that defines a plurality of network service functions which network traffic from the source node must traverse before reaching the destination node network domain; performing, by the destination node DNS server, an address resolution process that translates the network service functions into respective internet protocol (“IP”) addresses so as to determine an end-to-end network path, the address resolution process comprising: sending a respective DNS query to a respective DNS server of each of the plurality of network service functions, such that a separate DNS query is sent to each of the network service function DNS servers; receiving, from the respective network service function DNS server of each of the plurality of network service functions, a DNS response including a respective set of multiple IP addresses for 

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449